UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6420


SUPREME KING JUSTICE ALLAH, a/k/a Albert Curtis Williams,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:11-cv-00576-RGD-TEM)


Submitted:   June 13, 2013                  Decided:   June 18, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Supreme King Justice Allah, Appellant Pro Se.           John Michael
Parsons, Assistant Attorney General, Richmond,         Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Supreme         King    Justice        Allah      seeks     to    appeal        the

district    court’s        order     accepting          the   recommendation         of     the

magistrate judge and dismissing as untimely his 28 U.S.C. § 2254

(2006) petition.           The order is not appealable unless a circuit

justice    or    judge     issues    a   certificate          of    appealability.           28

U.S.C. § 2253(c)(1)(A) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable       jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El     v.   Cockrell,        537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Allah has not made the requisite showing.                          Accordingly, we

deny    Allah’s       motion       for   access         to    law     library,       deny     a

certificate      of     appealability,            and    dismiss     the     appeal.         We

dispense    with        oral   argument       because         the     facts    and        legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3